DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 10/01/20.  This action is made non-final.
3.	Claims 1-3, 6-7 and 9-43 are pending in the case.  Claims 1 are independent claims.

Claim Objections
4.	Claim 7, 14-25 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-2, 26-27, 30-34 and 42 are rejected under 35 U.S.C. 102(a)(1) as being rejected by anticipated by Chen (US 20140250597). 
Regarding claim 1, Chen discloses
a handset (see FIG. 1, at 26) for controlling a device having a plurality of movable parts defining a support, or a movable surface (see FIG. 1, wherein the handset controls a bed), the handset comprising a housing (see FIG. 1 wherein handset is in a housing),
a touchscreen display on a front face of the housing (see paragraph 0038, touchscreen), the touchscreen display being adapted to display an image representative of a device or surface to be controlled (see paragraph 0037 and paragraph 0053 wherein information is displayed to the user), and
a control system within the housing which is connected to the touchscreen display (FIG. 5 and FIG. 6 wherein the control is connected to a control system and a housing),
wherein the control system comprises an input module which is adapted to receive an input command in the form of a gesture drawn on the touchscreen display (see paragraph 0038, wherein inputs can come in the form of gestures), and
an output module which is adapted to generate an output control signal, associated with the input command, for transmission to the device or surface (see paragraph 0013 wherein the remote control can output a plurality of signals which sends said signals to the bed).
Regarding claim 2, Chen discloses wherein the input module is adapted to receive an input command in the form of a gesture, wherein the gesture is in the form of a line, a shape or an alphanumeric character, drawn on the touchscreen display (see paragraph 0038, wherein inputs can come in the form of gestures – it is inherent wherein a gesture is in the form of a line or shape).
Regarding claim 26, Chen discloses a handset according to any one of claims 1 to 25 wherein the touchscreen display is adapted to display a second image of the device or surface to be controlled, and the touchscreen display is adapted to provide a second control zone corresponding to the second image (articulation controller 306 is configured to adjust the position of a bed (e.g., bed 301) by adjusting a foundation 307 that supports the bed. In an example, separate positions may be set for two different beds (e.g., two twin beds placed next to each other). The foundation 307 may include more than one zone, e.g., head portion 318 and foot portion 320, that may be independently adjusted. Articulation controller 306 may also be configured to provide different levels of massage to a person on the bed, paragraph 0032).
Regarding claim 27, Chen discloses wherein the control system is adapted so that when the analyser determines that the gesture drawn on the touchscreen display is within the second control zone and is substantially inclined to the second image, the output control signal is configured to rotationally tilt the device or surface to be controlled (articulation controller 306 is configured to adjust the position of a bed (e.g., bed 301) by adjusting a foundation 307 that supports the bed. In an example, separate positions may be set for two different beds (e.g., two twin beds placed next to each other). The foundation 307 may include more than one zone, e.g., head portion 318 and foot portion 320, that may be independently adjusted. Articulation controller 306 may also be configured to provide different levels of massage to a person on the bed, paragraph 0032).
Regarding claim 30, Chen discloses a handset according to any one of claims 1 to 29 wherein the control system further comprises a control module which is adapted, in response to the input command, to display, or to enable the function of, a user-operable control element, and the output module is adapted, in response to operation of the user-operable control element, to generate the output control signal (remote control 22 can communicate via wired or wireless means with control box 24. Control box 24 can be configured to operate pump 20 to cause increases and decreases in the fluid pressure of first and second air chambers 14A and 14B based upon commands input by a user through remote control 22. Remote control 22 can include display 26, output selecting means 28, pressure increase button 29, and pressure decrease button 30. Output selecting means 28 can allow the user to switch the pump output between the first and second air chambers 14A and 14B, thus enabling control of multiple air chambers with a single remote control 22. For example, output selecting means may by a physical control (e.g., switch or button) or an input control displayed on display 26. Alternatively, separate remote control units can be provided for each air chamber and may each include the ability to control multiple air chambers. Pressure increase and decrease buttons 29 and 30 can allow a user to increase or decrease the pressure, respectively, in the air chamber selected with the output selecting means 28. Adjusting the pressure within the selected air chamber can cause a corresponding adjustment to the firmness of the air chamber, paragraph 0013).
Regarding claim 31, Chen discloses wherein the touchscreen display is adapted to a display a plurality of the control elements (the user interface 506 can include a display and two or more buttons for controlling various aspects of the bed system 300, e.g., adjusting the head portion 318 or the foot portion 320 of FIG. 3 and a massage function. In some examples, the user interface 506 can include a touchscreen. In such examples, the touchscreen display can display two or more buttons for controlling various aspects of the bed system 300 (paragraph 0053).
Regarding claim 32, Chen discloses wherein the touchscreen display is adapted to display the plurality of the control elements after the input module has received the input command (remote control 22 can communicate via wired or wireless means with control box 24. Control box 24 can be configured to operate pump 20 to cause increases and decreases in the fluid pressure of first and second air chambers 14A and 14B based upon commands input by a user through remote control 22. Remote control 22 can include display 26, output selecting means 28, pressure increase button 29, and pressure decrease button 30. Output selecting means 28 can allow the user to switch the pump output between the first and second air chambers 14A and 14B, thus enabling control of multiple air chambers with a single remote control 22. For example, output selecting means may by a physical control (e.g., switch or button) or an input control displayed on display 26. Alternatively, separate remote control units can be provided for each air chamber and may each include the ability to control multiple air chambers. Pressure increase and decrease buttons 29 and 30 can allow a user to increase or decrease the pressure, respectively, in the air chamber selected with the output selecting means 28. Adjusting the pressure within the selected air chamber can cause a corresponding adjustment to the firmness of the air chamber (paragraph 0013).  Further, The user interface 506 can include a display and two or more buttons for controlling various aspects of the bed system 300, e.g., adjusting the head portion 318 or the foot portion 320 of FIG. 3 and a massage function. In some examples, the user interface 506 can include a touchscreen. In such examples, the touchscreen display can display two or more buttons for controlling various aspects of the bed system 300 (paragraph 0053).
Regarding claim 33, Chen discloses wherein the touchscreen display is adapted to display a selected type of one or more control elements, the type being selected to be associated with the input command received by the input module (remote control 22 can communicate via wired or wireless means with control box 24. Control box 24 can be configured to operate pump 20 to cause increases and decreases in the fluid pressure of first and second air chambers 14A and 14B based upon commands input by a user through remote control 22. Remote control 22 can include display 26, output selecting means 28, pressure increase button 29, and pressure decrease button 30. Output selecting means 28 can allow the user to switch the pump output between the first and second air chambers 14A and 14B, thus enabling control of multiple air chambers with a single remote control 22. For example, output selecting means may by a physical control (e.g., switch or button) or an input control displayed on display 26. Alternatively, separate remote control units can be provided for each air chamber and may each include the ability to control multiple air chambers. Pressure increase and decrease buttons 29 and 30 can allow a user to increase or decrease the pressure, respectively, in the air chamber selected with the output selecting means 28. Adjusting the pressure within the selected air chamber can cause a corresponding adjustment to the firmness of the air chamber (paragraph 0013).  Further, The user interface 506 can include a display and two or more buttons for controlling various aspects of the bed system 300, e.g., adjusting the head portion 318 or the foot portion 320 of FIG. 3 and a massage function. In some examples, the user interface 506 can include a touchscreen. In such examples, the touchscreen display can display two or more buttons for controlling various aspects of the bed system 300 (paragraph 0053).
Regarding claim 34, Chen discloses wherein the control system is configured so that release of a control element, which is used to transmit the output control signal, terminates transmission of the output control signal (remote control 22 can communicate via wired or wireless means with control box 24. Control box 24 can be configured to operate pump 20 to cause increases and decreases in the fluid pressure of first and second air chambers 14A and 14B based upon commands input by a user through remote control 22. Remote control 22 can include display 26, output selecting means 28, pressure increase button 29, and pressure decrease button 30. Output selecting means 28 can allow the user to switch the pump output between the first and second air chambers 14A and 14B, thus enabling control of multiple air chambers with a single remote control 22. For example, output selecting means may by a physical control (e.g., switch or button) or an input control displayed on display 26. Alternatively, separate remote control units can be provided for each air chamber and may each include the ability to control multiple air chambers. Pressure increase and decrease buttons 29 and 30 can allow a user to increase or decrease the pressure, respectively, in the air chamber selected with the output selecting means 28. Adjusting the pressure within the selected air chamber can cause a corresponding adjustment to the firmness of the air chamber (paragraph 0013).  Further, The user interface 506 can include a display and two or more buttons for controlling various aspects of the bed system 300, e.g., adjusting the head portion 318 or the foot portion 320 of FIG. 3 and a massage function. In some examples, the user interface 506 can include a touchscreen. In such examples, the touchscreen display can display two or more buttons for controlling various aspects of the bed system 300 (paragraph 0053).
Regarding claim 42, Chen discloses wherein the device is a patient support device or the surface is a surface of a support device (see paragraph 0003, air bed system).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 3, 6, 9-10, 29, 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liu (US 20110140869).
Regarding claim 3, Chen does not disclose wherein the control system comprises a characteristic determiner which is adapted to determine a characteristic of the gesture drawn on the touchscreen display, wherein the determined characteristic is at least one of the length, location, shape and orientation of the gesture, or a combination of any two or more thereof; and an analyser which is adapted to analyse the determined characteristic against a feature of the displayed image and to generate an analysis signal, wherein the analyser is adapted to analyse the determined characteristic against at least one of the length, location, shape and orientation of the displayed image to generate the analysis signal; and the output module is adapted to utilize the analysis signal to generate the output control signal.
However, Liu discloses wherein the patient can use the touch pad 403 to control a cursor on the output device 103, or use predefined gesture of finger to input command to the multimedia system 101. Some predefined gestures are shown in FIG. 5, which can be one-click, double clicks, upward movement (A), downward movement (B), clockwise circle (C), counterclockwise circle (D), two fingers moving inward (E) and two fingers moving outward (F). Each predefined gesture is corresponding to a predefined command. For example, the patient can use upward movement to raise the patient support 101 or to turn up the volume, downward movement to lower the patient support 101 or turn down the volume, clockwise circle or two fingers moving inward to fully raise the patient support 101 or change to next mode, counterclockwise circle or two fingers moving outward to fully lower the patient support 101 or change back to previous mode (paragraph 0020).
The combination of Chen and Liu would have resulted in the interface of Chen to further incorporate the gesture teachings of Liu.  One would have been motivated to have combined the teachings as a user in Chen would have benefited from allowing well-known gesture styles to be incorporated into the touchscreen of Liu.  Therefore, one would have been motivated to have combined the teachings as a user would have more effective navigation on a user interface by incorporating well-known gestures wherein the combination would have yielded in a predictable invention. 
Regarding claim 6, Chen discloses wherein the analyser is adapted to determine whether the gesture drawn on the touchscreen display is substantially inclined to or substantially aligned with the image representative of a device or surface to be controlled thereby to generate the analysis signal (see paragraph 0038, wherein inputs can come in the form of gestures – it is inherent wherein a gesture is in the form of a line or shape).
Further, Liu discloses wherein the patient can use the touch pad 403 to control a cursor on the output device 103, or use predefined gesture of finger to input command to the multimedia system 101. Some predefined gestures are shown in FIG. 5, which can be one-click, double clicks, upward movement (A), downward movement (B), clockwise circle (C), counterclockwise circle (D), two fingers moving inward (E) and two fingers moving outward (F). Each predefined gesture is corresponding to a predefined command. For example, the patient can use upward movement to raise the patient support 101 or to turn up the volume, downward movement to lower the patient support 101 or turn down the volume, clockwise circle or two fingers moving inward to fully raise the patient support 101 or change to next mode, counterclockwise circle or two fingers moving outward to fully lower the patient support 101 or change back to previous mode (paragraph 0020).
The combination of Chen and Liu would have resulted in the interface of Chen to further incorporate the gesture teachings of Liu.  One would have been motivated to have combined the teachings as a user in Chen would have benefited from allowing well-known gesture styles to be incorporated into the touchscreen of Liu.  Therefore, one would have been motivated to have combined the teachings as a user would have more effective navigation on a user interface by incorporating well-known gestures wherein the combination would have yielded in a predictable invention. 
Regarding claim 9, Chen does not necessarily disclose wherein the output control signal is configured to raise or lower one of the movable parts of the device to be controlled, or to raise or lower a part of the movable surface, or to rotate at least one of the movable parts of the device or at least a part of the surface to be controlled, or the output control signal is configured to raise, lower, rotate or laterally move the device or surface to be controlled.
However, Liu discloses wherein the function buttons 409 can have more or less buttons, and be assigned to different functions, such as raise the patient support 110 or flat the patient support 110. The patient can use the touch pad 403 to control a cursor on the output device 103, or use predefined gesture of finger to input command to the multimedia system 101. Some predefined gestures are shown in FIG. 5, which can be one-click, double clicks, upward movement (A), downward movement (B), clockwise circle (C), counterclockwise circle (D), two fingers moving inward (E) and two fingers moving outward (F). Each predefined gesture is corresponding to a predefined command. For example, the patient can use upward movement to raise the patient support 101 or to turn up the volume, downward movement to lower the patient support 101 or turn down the volume, clockwise circle or two fingers moving inward to fully raise the patient support 101 or change to next mode, counterclockwise circle or two fingers moving outward to fully lower the patient support 101 or change back to previous mode (paragraph 0020).
The combination of Chen and Liu would have resulted in the interface of Chen to further incorporate the gesture teachings of Liu.  One would have been motivated to have combined the teachings as a user in Chen would have benefited from allowing well-known gesture styles to be incorporated into the touchscreen of Liu.  Therefore, one would have been motivated to have combined the teachings as a user would have more effective navigation on a user interface by incorporating well-known gestures wherein the combination would have yielded in a predictable invention. 
Regarding claim 10, Chen discloses wherein wherein the touchscreen display is adapted to display the image in the form of a plurality of parts of the device or surface to be controlled, and the touchscreen display is adapted to be divided into a plurality of first control zones, each control zone corresponding to a respective at least one element of the image (the foundation 307 may include more than one zone, e.g., head portion 318 and foot portion 320, that may be independently adjusted. Articulation controller 306 may also be configured to provide different levels of massage to a person on the bed, paragraph 0032).
Regarding claim 29, Chen does not disclose wherein the control system is adapted so that when the analyser determines that the gesture drawn on the touchscreen display is within the second control zone and is above or below the second image, the output control signal is configured to raise or lower, respectively, the device or surface to be controlled.
However, Liu discloses wherein the patient can use the touch pad 403 to control a cursor on the output device 103, or use predefined gesture of finger to input command to the multimedia system 101. Some predefined gestures are shown in FIG. 5, which can be one-click, double clicks, upward movement (A), downward movement (B), clockwise circle (C), counterclockwise circle (D), two fingers moving inward (E) and two fingers moving outward (F). Each predefined gesture is corresponding to a predefined command. For example, the patient can use upward movement to raise the patient support 101 or to turn up the volume, downward movement to lower the patient support 101 or turn down the volume, clockwise circle or two fingers moving inward to fully raise the patient support 101 or change to next mode, counterclockwise circle or two fingers moving outward to fully lower the patient support 101 or change back to previous mode (paragraph 0020).
The combination of Chen and Liu would have resulted in the interface of Chen to further incorporate the gesture teachings of Liu.  One would have been motivated to have combined the teachings as a user in Chen would have benefited from allowing well-known gesture styles to be incorporated into the touchscreen of Liu.  Therefore, one would have been motivated to have combined the teachings as a user would have more effective navigation on a user interface by incorporating well-known gestures wherein the combination would have yielded in a predictable invention. 
Regarding claim 37, Chen does not disclose wherein a handset wherein the control system comprises a direction controller which is adapted to include a direction command in the output control signal, and wherein at least one of the control elements is configured to provide a direction input to the direction controller.
However, Liu discloses wherein the patient can use the touch pad 403 to control a cursor on the output device 103, or use predefined gesture of finger to input command to the multimedia system 101. Some predefined gestures are shown in FIG. 5, which can be one-click, double clicks, upward movement (A), downward movement (B), clockwise circle (C), counterclockwise circle (D), two fingers moving inward (E) and two fingers moving outward (F). Each predefined gesture is corresponding to a predefined command. For example, the patient can use upward movement to raise the patient support 101 or to turn up the volume, downward movement to lower the patient support 101 or turn down the volume, clockwise circle or two fingers moving inward to fully raise the patient support 101 or change to next mode, counterclockwise circle or two fingers moving outward to fully lower the patient support 101 or change back to previous mode. The input device 410 is another example of the input device 105, which comprises a keyboard region 416, function buttons 412 and an emergency button 414. The patient can use the keyboard to input command to the multimedia system 101, or use the function buttons 412 to input special command. Both input device 401 and input device 410 has an emergency button. The patient can use the emergency button whenever he/she not feel good, or when the patient see the other patient on the net meeting has some physical problem and unable to press the emergency button by himself/herself. The microphone 405 can receive the voice of the patient, and send the voice signal to the multimedia system 101. The multimedia system 101 will send out the voice signal to another patient when the system is in net meeting mode, and the multimedia system 101 will recognize the voice when the system is in voice control mode, paragraph 0020).
The combination of Chen and Liu would have resulted in the interface of Chen to further incorporate the gesture teachings of Liu.  One would have been motivated to have combined the teachings as a user in Chen would have benefited from allowing well-known gesture styles to be incorporated into the touchscreen of Liu.  Therefore, one would have been motivated to have combined the teachings as a user would have more effective navigation on a user interface by incorporating well-known gestures wherein the combination would have yielded in a predictable invention. 
Regarding claim 38, Chen does not disclose wherein one control element is configured to provide a direction input corresponding to a first direction and another control element is configured to provide a direction input corresponding to a second direction, wherein the first and second directions are opposite.
However, Liu discloses wherein the patient can use the touch pad 403 to control a cursor on the output device 103, or use predefined gesture of finger to input command to the multimedia system 101. Some predefined gestures are shown in FIG. 5, which can be one-click, double clicks, upward movement (A), downward movement (B), clockwise circle (C), counterclockwise circle (D), two fingers moving inward (E) and two fingers moving outward (F). Each predefined gesture is corresponding to a predefined command. For example, the patient can use upward movement to raise the patient support 101 or to turn up the volume, downward movement to lower the patient support 101 or turn down the volume, clockwise circle or two fingers moving inward to fully raise the patient support 101 or change to next mode, counterclockwise circle or two fingers moving outward to fully lower the patient support 101 or change back to previous mode. The input device 410 is another example of the input device 105, which comprises a keyboard region 416, function buttons 412 and an emergency button 414. The patient can use the keyboard to input command to the multimedia system 101, or use the function buttons 412 to input special command. Both input device 401 and input device 410 has an emergency button. The patient can use the emergency button whenever he/she not feel good, or when the patient see the other patient on the net meeting has some physical problem and unable to press the emergency button by himself/herself. The microphone 405 can receive the voice of the patient, and send the voice signal to the multimedia system 101. The multimedia system 101 will send out the voice signal to another patient when the system is in net meeting mode, and the multimedia system 101 will recognize the voice when the system is in voice control mode, paragraph 0020).
The combination of Chen and Liu would have resulted in the interface of Chen to further incorporate the gesture teachings of Liu.  One would have been motivated to have combined the teachings as a user in Chen would have benefited from allowing well-known gesture styles to be incorporated into the touchscreen of Liu.  Therefore, one would have been motivated to have combined the teachings as a user would have more effective navigation on a user interface by incorporating well-known gestures wherein the combination would have yielded in a predictable invention. 
Regarding claim 39, Chen does not disclose a handset wherein the control system comprises an input command analyser which is adapted to determine a characteristic of a two-dimensionally shaped gesture drawn on the touchscreen display, to analyse the determined characteristic against a plurality of stored characteristics, and to generate a selected pre-set signal.
However, Liu discloses wherein the patient can use the touch pad 403 to control a cursor on the output device 103, or use predefined gesture of finger to input command to the multimedia system 101. Some predefined gestures are shown in FIG. 5, which can be one-click, double clicks, upward movement (A), downward movement (B), clockwise circle (C), counterclockwise circle (D), two fingers moving inward (E) and two fingers moving outward (F). Each predefined gesture is corresponding to a predefined command. For example, the patient can use upward movement to raise the patient support 101 or to turn up the volume, downward movement to lower the patient support 101 or turn down the volume, clockwise circle or two fingers moving inward to fully raise the patient support 101 or change to next mode, counterclockwise circle or two fingers moving outward to fully lower the patient support 101 or change back to previous mode (paragraph 0020).
The combination of Chen and Liu would have resulted in the interface of Chen to further incorporate the gesture teachings of Liu.  One would have been motivated to have combined the teachings as a user in Chen would have benefited from allowing well-known gesture styles to be incorporated into the touchscreen of Liu.  Therefore, one would have been motivated to have combined the teachings as a user would have more effective navigation on a user interface by incorporating well-known gestures wherein the combination would have yielded in a predictable invention. 
Regarding claim 40, Chen does not disclose a handset wherein the plurality of stored characteristics includes a first shape corresponding to a menu function and the selected pre- set signal causes a menu or home display to be displayed on the touchscreen display.
However, Liu discloses wherein the patient can use the touch pad 403 to control a cursor on the output device 103, or use predefined gesture of finger to input command to the multimedia system 101. Some predefined gestures are shown in FIG. 5, which can be one-click, double clicks, upward movement (A), downward movement (B), clockwise circle (C), counterclockwise circle (D), two fingers moving inward (E) and two fingers moving outward (F). Each predefined gesture is corresponding to a predefined command. For example, the patient can use upward movement to raise the patient support 101 or to turn up the volume, downward movement to lower the patient support 101 or turn down the volume, clockwise circle or two fingers moving inward to fully raise the patient support 101 or change to next mode, counterclockwise circle or two fingers moving outward to fully lower the patient support 101 or change back to previous mode (paragraph 0020).
The combination of Chen and Liu would have resulted in the interface of Chen to further incorporate the gesture teachings of Liu.  One would have been motivated to have combined the teachings as a user in Chen would have benefited from allowing well-known gesture styles to be incorporated into the touchscreen of Liu.  Therefore, one would have been motivated to have combined the teachings as a user would have more effective navigation on a user interface by incorporating well-known gestures wherein the combination would have yielded in a predictable invention. 
9.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liu in view of Laaksonen (US 20200192550).
Regarding claim 11, Chen does not disclose wherein the analyser is adapted to determine whether the gesture drawn on the touchscreen display is within a single first control zone or extends across two or more first control zones to determine a zonal characteristic of the gesture; and the analyser is adapted to analyse the determined zonal characteristic against a feature of the displayed image to generate the analysis signal.
However, Laaksonen discloses wherein in real space 10, S moves from a central location of the first zone 601 of his real space 10, wherein he has initiated the interaction, while performing the gesture of carrying an object. He moves towards a boundary 604 of his real space 10 where he may access the second zone 602. In virtual space 20, virtual S moves from a central location of the first zone 601 of the virtual space 20, where he has initiated the interaction, while carrying the virtual object, towards the second zone 612 (paragraph 0232).
The combination of Chen and Laaksonen would have resulted in the interface of Chen to further incorporate the gesture teachings of Laaksonen.  One would have been motivated to have combined the teachings as a user in Chen would have benefited from allowing well-known gesture styles to be incorporated into the touchscreen of Laaksonen.  Therefore, one would have been motivated to have combined the teachings as a user would have more effective navigation on a user interface by incorporating well-known gestures wherein the combination would have yielded in a predictable invention. 
Regarding claim 12, Chen does not disclose wherein the output module is adapted to generate the output control signal utilizing the analysis signal so that the zonal characteristic determines whether one or all of the plurality of parts of the device or surface to be controlled are moved.
However, Laaksonen discloses wherein in real space 10, S moves from a central location of the first zone 601 of his real space 10, wherein he has initiated the interaction, while performing the gesture of carrying an object. He moves towards a boundary 604 of his real space 10 where he may access the second zone 602. In virtual space 20, virtual S moves from a central location of the first zone 601 of the virtual space 20, where he has initiated the interaction, while carrying the virtual object, towards the second zone 612 (paragraph 0232).
The combination of Chen and Laaksonen would have resulted in the interface of Chen to further incorporate the gesture teachings of Laaksonen.  One would have been motivated to have combined the teachings as a user in Chen would have benefited from allowing well-known gesture styles to be incorporated into the touchscreen of Laaksonen.  Therefore, one would have been motivated to have combined the teachings as a user would have more effective navigation on a user interface by incorporating well-known gestures wherein the combination would have yielded in a predictable invention. 
Regarding claim 13, Chen does not disclose wherein the control system is adapted so that when the analyser determines that the gesture drawn on the touchscreen display is within a single first control zone, the output control signal is configured to control only the respective at least one movable part of the device or surface to be controlled which corresponds to the at least one element of the image of the respective first control zone.
However, Laaksonen discloses wherein in real space 10, S moves from a central location of the first zone 601 of his real space 10, wherein he has initiated the interaction, while performing the gesture of carrying an object. He moves towards a boundary 604 of his real space 10 where he may access the second zone 602. In virtual space 20, virtual S moves from a central location of the first zone 601 of the virtual space 20, where he has initiated the interaction, while carrying the virtual object, towards the second zone 612 (paragraph 0232).
The combination of Chen and Laaksonen would have resulted in the interface of Chen to further incorporate the gesture teachings of Laaksonen.  One would have been motivated to have combined the teachings as a user in Chen would have benefited from allowing well-known gesture styles to be incorporated into the touchscreen of Laaksonen.  Therefore, one would have been motivated to have combined the teachings as a user would have more effective navigation on a user interface by incorporating well-known gestures wherein the combination would have yielded in a predictable invention. 
10.	Claim 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liu in view of El Dokor (US 20140277936).
Regarding claim 28, Chen does not disclose wherein the direction of rotation of the rotational tilt corresponds to rotational orientation of the gesture relative to the second image.
However, El Dokor discloses where the command includes a function and one or more parameters, the command generation module 210 may calculate the parameters based on the gesture angles. For example, in a command to rotate the side mirror, the module 210 may calculate parameters that cause the orientation of the side mirror to mimic the orientation of the user's hand (as defined by the gesture angles). Meanwhile, the module 210 selects the function based on the component identifier. For example, the module 210 would select a function to rotate the right side mirror if it receives an identifier for the right side mirror.
The combination of Chen and El Dokor would have resulted in the interface of Chen to further incorporate the gesture teachings of El Dokor.  One would have been motivated to have combined the teachings as a user in Chen would have benefited from allowing well-known gesture styles to be incorporated into the touchscreen of El Dokor.  Therefore, one would have been motivated to have combined the teachings as a user would have more effective navigation on a user interface by incorporating well-known gestures wherein the combination would have yielded in a predictable invention. 
11.	Claim 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liu in view of Bhimavarapu (US 20180369038). 
Regarding claim 35, Chen does not disclose wherein the control system comprises a speed controller which is adapted to include a speed command in the output control signal, and wherein at least one of the control elements is configured to provide a speed input to the speed controller.
However, Bhimavarapu discloses wherein the speed with which the corresponding operation of the patient support apparatus 30 moves is based on the speed with which the user moves the pictorial representation 180 displayed on the touchscreen 114. For example, the controller 102 is configured to determine the speed with which the user moves the pictorial representation 180 displayed on the touchscreen 114 and interpolates by a correlation factor. The controller 102 may be configured to interpolate with one, two, or three or more correlation factors based on, for example, speed with which the user moves the pictorial representation 180 at the beginning, the middle, and the end of the motion. Alternatively, the controller 102 may average or otherwise manipulate variances in speed with which the user moves the pictorial representation 180 to determine and apply a singular correlation factor. The controller 102 provides a corresponding signal to control the operational devices 70-92 of the patient support apparatus 30, in this example the lift device 78, to move the patient support surface 42 at the appropriate speed. The correlation factor(s) may be selected by the user with the user touchscreen display 114 (paragraph 0066).
The combination of Chen and Bhimavarapu would have resulted in the interface of Chen to further incorporate the gesture teachings of Bhimavarapu.  One would have been motivated to have combined the teachings as a user in Chen would have benefited from allowing well-known gesture styles to be incorporated into the touchscreen of Bhimavarapu.  Therefore, one would have been motivated to have combined the teachings as a user would have more effective navigation on a user interface by incorporating well-known gestures wherein the combination would have yielded in a predictable invention. 
Regarding claim 36, Chen does not disclose wherein one control element is configured to provide a speed input corresponding to a first speed and another control element is configured to provide a speed input corresponding to a second speed, wherein the first speed is lower than the second speed.
However, Bhimavarapu discloses wherein the speed with which the corresponding operation of the patient support apparatus 30 moves is based on the speed with which the user moves the pictorial representation 180 displayed on the touchscreen 114. For example, the controller 102 is configured to determine the speed with which the user moves the pictorial representation 180 displayed on the touchscreen 114 and interpolates by a correlation factor. The controller 102 may be configured to interpolate with one, two, or three or more correlation factors based on, for example, speed with which the user moves the pictorial representation 180 at the beginning, the middle, and the end of the motion. Alternatively, the controller 102 may average or otherwise manipulate variances in speed with which the user moves the pictorial representation 180 to determine and apply a singular correlation factor. The controller 102 provides a corresponding signal to control the operational devices 70-92 of the patient support apparatus 30, in this example the lift device 78, to move the patient support surface 42 at the appropriate speed. The correlation factor(s) may be selected by the user with the user touchscreen display 114 (paragraph 0066).
The combination of Chen and Bhimavarapu would have resulted in the interface of Chen to further incorporate the gesture teachings of Bhimavarapu.  One would have been motivated to have combined the teachings as a user in Chen would have benefited from allowing well-known gesture styles to be incorporated into the touchscreen of Bhimavarapu.  Therefore, one would have been motivated to have combined the teachings as a user would have more effective navigation on a user interface by incorporating well-known gestures wherein the combination would have yielded in a predictable invention. 
12.	Claim 43 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liu in view of Williamson (US 20160250088).
Regarding claim 43, Chen does not disclose handset which is adapted to control a surgical operation table having a tabletop comprises a plurality of movable elements and a height control device for raising or lowering the tabletop.
However, Williamson discloses wherein this disclosure is applicable to other types of patient support apparatuses and other patient support structures, including other types of beds, surgical tables, examination tables, stretchers, and the like. As will be described below in further detail, a graphical user interface (GUI) 142 of bed 10 is operable to view data or information regarding a position of a patient on bed 10 and to alert a caregiver to reposition the patient prior to a turn assist function being performed and/or prior to a therapy function being performed (paragraph 0029).
The combination of Chen and Williamson would have resulted in the interface of Chen to further incorporate the assistive features as taught in Williamson.  One would have been motivated to have combined the teachings as a user in Chen would have benefited from allowing well-known variations of human support systems such as a table.  Therefore, one would have been motivated to have combined the teachings as a user would have more effective navigation on a user interface by incorporating well-known gestures wherein the combination would have yielded in a predictable invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174